UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 31, 2013 HARVARD BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Delaware 001-33957 04-3306140 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 84 October Hill Road, Holliston, MA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (508) 893-8999 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 1, 2013, Harvard Bioscience, Inc. (the "Company") issued a press release announcing financial results for the three and six months ended June 30, 2013. The press release is furnished as Exhibit 99.1 and incorporated herein by reference. The information in Item 2.02 of this Current Report on Form 8-K and Exhibit 99.1 attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 8.01. Other Events. On July 31, 2013, the Company issued a press release announcing that its wholly-owned subsidiary, Harvard Apparatus Regenerative Technology, Inc., filed a Form 10 Registration Statement (“Form 10”) with the U.S. Securities and Exchange Commission.The Form 10 was filed in connection with the Company’s intended spin-off of its regenerative medicine device business.The press release is furnished as Exhibit 99.2 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Title Press release of Harvard Bioscience, Inc. issued on August 1, 2013. Press release of Harvard Bioscience, Inc. issued on July 31, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARVARD BIOSCIENCE, INC. (Registrant) August 2, 2013 /s/ THOMAS MCNAUGHTON (Date) Thomas McNaughton Chief Financial Officer & Principal Accounting Officer
